                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


DEFENSE DISTRIBUTED and SECOND                  §      Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION, INC.,                     §
                                                §
                    Plaintiffs,                 §
                                                §
                    v.                          §     Plaintiffs’ Response to the
                                                §   Motions to Dismiss of Defendants
GURBIR GREWAL, in his official capacity         §   Thomas Wolf and Josh Shapiro
as New Jersey Attorney General; MICHAEL         §
FEUER, in his official capacity as Los          §
Angeles City Attorney; ANDREW CUOMO,            §
in his official capacity as New York            §
Governor; MATTHEW DENN, in his official         §
capacity as Attorney General of the State of    §
Delaware; JOSH SHAPIRO, in his official         §
capacity as Attorney General of Pennsylvania;   §
and THOMAS WOLF, in his official capacity       §
as Pennsylvania Governor,                       §
                                                §
                     Defendants.                §
       Plaintiffs Defense Distributed and Second Amendment Foundation, Inc. file this response

to Defendants Thomas Wolf and Josh Shapiro’s motion to dismiss, Dkt. 75.

                                            Argument

       Most of this motion’s arguments match those made by the other defendants’ motions to

dismiss. See Dkts. 50, 55, 77. Accordingly, most of the this motion’s arguments should be

rejected for the reasons set forth in Plaintiffs’ responses to the other motions, Dkts. 59, 73.

Inasmuch as salient differences exist, they do not make the case against Governor Wolf Attorney

General Shapiro weaker than the case against the others. They make it stronger.

I.     Personal jurisdiction exists.

       The motion seeks a Rule 12(b)(2) dismissal for lack of personal jurisdiction. Dkt. 75 at

9-13. The Court should reject this argument because Governor Wolf and Attorney General

Attorney General Shapiro are judicially estopped from challenging personal jurisdiction, and

because even if not, their argument fails in substance.

       A.      Judicial estoppel bars the motion’s denial of minimum contacts.

       First, the Court should reject the motion’s attempt to deny “minimum contacts” because

judicial estoppel bars it. Plaintiffs’ judicial estoppel argument regarding New York, New Jersey,

and Delaware’s officials, Dkt. 73 at 2, 8-10; Dkt. 83 at 4, applies with equal force to both

Governor Wolf and Attorney General Attorney General Shapiro.

       “Under the judicial estoppel doctrine, where a party assumes a certain position in a legal

proceeding, and succeeds in maintaining that position, he may not thereafter, simply because his

interests have changed, assume a contrary position, especially if it be to the prejudice of the party

who has acquiesced in the position formerly taken by him.” New Hampshire v. Maine, 532 U.S.

742, 742–43 (2001). The doctrine bars more than just exactly contradictory positions. It bars the

assertion of “inconsistent” theories. Id. (quoting Moore’s Federal Practice). Absent a valid




                                             1
explanation, “a party should not be allowed to gain an advantage by litigation on one theory, and

then seek an inconsistent advantage by pursuing an incompatible theory.” Id. (quoting Wright &

Miller’s Federal Practice & Procedure). This is “firmly established” Fifth Circuit law. U.S. ex.

rel. Bernard Lumber Co., Inc. v. Lanier-Gervais Corp., 896 F.2d 162, 168 (5th Cir. 1990).

       Here, the judicial estoppel doctrine bars Attorney General Shapiro and Governor Wolf

from challenging personal jurisdiction in Texas because they espoused an inconsistent theory of

personal jurisdiction in State of Washington v. United States Department of State, No.

2:18-cv-1115-RSL (W.D. Wash.). The Commonwealth of Pennsylvania is a named plaintiff in

that action, and it is represented by Attorney General Shapiro.1 See id. Dkt. 29 (live complaint).

The position regarding personal jurisdiction that Pennsylvania has successfully espoused in the

Washington action is completely at odds with the position regarding personal jurisdiction that

Attorney General Shapiro and Governor Wolf take in this case.

       In this case, Attorney General Shapiro and Governor Wolf take the position that personal

jurisdiction’s “minimum contacts” exist only in Pennsylvania. Dkt. 55 at 14-20; Dkt. 75 at 9-13.

But in the Washington case, Pennsylvania—along with the rest of the plaintiffs there—(1) took

the position that there is nothing wrong with Pennsylvania having to litigate that case away from

Pennsylvania, and (2) took the position that personal jurisdiction’s “minimum contacts” exist as

to Defense Distributed in Washington. See State of Washington v. United States Department of

State, No. 2:18-cv-1115-RSL, Dkt. 29 at 7; id. Dkt. 119.

       In this way, Attorney General Shapiro and Governor Wolf are trying to maintain

incoherent positions in an effort to gain undue advantages. See Dkt. 73 at 2, 8-10. For as a

recent filing explained, “the same keystone event controls personal jurisdiction in both cases: a

1
 Since judicial estoppel applies both to the party directly at issue and those in privity with them,
see, e.g., Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d 983, 996 (9th Cir.
2012), both Attorney General Shapiro and Governor Wolf are responsible for the litigating
position Attorney General Shapiro took in the Washington action.

                                             2
Texas-based website publishing digital firearms information online.” Dkt. 83 at 4. If Defense

Distributed is amenable to suit anywhere for publishing digital firearms information on that

Texas-based website, then by that same logic, Attorney General Shapiro and Governor Wolf are

amenable to suit in Texas for acting to shut down that Texas-based website. No coherent

“minimum contacts” theory can both justify the Washington action’s jurisdiction over Defense

Distributed and defeat this action’s jurisdiction over Pennsylvania’s officials.

       This motion’s defendants have also taken contradictory positions concerning personal

jurisdiction in their suit against Defense Distributed in the Eastern District of Pennsylvania.2 In

that case, both Governor Wolf and Attorney General Shapiro expressly embraced the use of a

“directed at” jurisdictional theory for this dispute. See Calder v. Jones, 465 U.S. 783 (1984).

Even though Defense Distributed’s only conduct took place in Austin, Pennsylvania’s officials

took the position that Pennsylvania’s federal courts have personal jurisdiction over Defense

Distributed because Defense Distributed’s publication of a website from Texas is an “act[] in this

district [the Eastern District of Pennsylvania] directed at the Plaintiffs.”3 But now, when they no

longer deem such a position advantageous, Governor Wolf and Attorney General Shapiro have

changed course and taken the position that a “directed at” jurisdictional theory cannot be

employed here. This too entails precisely the kind of inconsistency in theories that the judicial

estoppel doctrine serves to prohibit.

       “Restated, the doctrine of estoppel prevents a party from ‘having it both ways,’”

Washington Mut. Fin. Group, LLC v. Bailey, 364 F.3d 260, 268 (5th Cir. 2004), and “courts may

apply it flexibly to achieve substantial justice,” Reed v. City of Arlington, 650 F.3d 571, 576 (5th



2
  Governor Wolf and Attorney General Shapiro have accepted that the Pennsylvania action’s
filings should be accounted for in the Rule 12 analysis. See Dkt. 75 at 7 n.12.
3
  Commonwealth of Pennsylvania, et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD,
Dkt. 16 at 3-4, ¶9 (E.D. Pa.) (emphasis added); see also id. at 6, ¶ 19.

                                             3
Cir. 2011) (en banc). The Court should apply the doctrine here and hold that Governor Wolf and

Attorney General Shapiro are barred from denying personal jurisdiction.

       B.      Minimum contacts exist.

       Second, the Court should reject the jurisdictional argument on the merits. Specific

personal jurisdiction may be exercised over a nonresident “if the defendant has ‘purposefully

directed’ his activities at residents of the forum” to a sufficient degree. Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985); see Calder, 465 U.S. 783 (reaffirmed by Walden v. Fiore,

571 U.S. 277 (2014)). The complaint’s allegations regarding jurisdiction, FAC ¶¶ 2, 5, 26,

56-63, 88-94, 119; see Dkt. 75 at 11-12, establish that that test has been met here.

       The complaint alleges that Governor Wolf and Attorney General Shapiro “forced

Defense Distributed to stop publishing the files on the internet,” Dkt. 23 ¶3 (hereinafter “FAC”),

which is an activity that necessarily occurred in Texas because that is the place at which Defense

Distributed publishes its website, see FAC ¶ 25. In other words, the complaint alleges that the

action “arises from actions that the Defendants took and intend to take against Defense

Distributed’s activities in Austin, Texas and Defense Distributed’s property in Austin, Texas,

including computer servers and library materials.” FAC ¶ 26.

       The complaint’s more specific allegations accord with this overall assertion. Attorney

General Shapiro and Governor Wolf did not just try to undo the Defense Distributed I Settlement

Agreement (a Texas contract) with out-of-court advocacy. See FAC ¶¶ 56-58. They did so by

actually deploying the “color of state law,” 42 U.S.C. § 1983, at their disposal. To “force

Defense Distributed to stop publishing the files on the internet,” FAC ¶ 3, Attorney General

Shapiro and Governor Wolf went beyond the step of issuing a cease-and-desist letter and took

direct legal action. Attorney General Shapiro sued Defense Distributed and SAF in State of

Washington et al., v. United States Department of State et al., No. 2:18-cv-1115-RSL, see FAC



                                             4
¶¶ 59-63, and both Attorney General Shapiro and Governor Wolf sued Defense Distributed in

Commonwealth of Pennsylvania, et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD

(E.D. Pa.), see FAC ¶ 89 (both Governor Wolf and Attorney General Shapiro are named

plaintiffs in this action). These activities amount to “an ongoing coercive campaign to stop

Defense Distributed’s publication of the Defense Distributed I Files.” FAC ¶ 88.

       Lest there be any doubt about this effort’s persistent nature, the complaint invokes

Governor Wolf and Attorney General Shapiro’s own public statements as the basis for its

allegation that they harbor an ongoing intent to “stop Defense Distributed’s publication of the

Defense Distributed I Files to the internet’s public domain.” FAC ¶¶ 90-94. It is therefore

completely plausible for the complaint to allege that Governor Wolf and Attorney General

Shapiro “have credibly threatened to meet the prospect of Defense Distributed publishing the

Defense Distributed I files on the internet with escalated punishment.” FAC ¶ 119.

       Like the case’s other defendants, Governor Wolf and Attorney General Shapiro’s conduct

meets the test for “minimum contacts” because they are exercising their official power to have

their home state’s law govern what a Texas business does in Texas. They are not just trying to

enjoy the benefit of Texas law.           They are purporting to dictate Texas law (albeit

unconstitutionally).   In the same way that a “defendant might well fall within the State’s

authority by reason of his attempt to obstruct its laws,” J. McIntyre Mach., Ltd. v. Nicastro, 131

S. Ct. 2780, 2787 (2011) (plurality op.), Governor Wolf and Attorney General Shapiro are

subjecting themselves to personal jurisdiction in Texas by using the color of their Pennsylvania

offices to declare which Texas activities are legal and illegal, and to stop them.

       Stroman Realty Inc. v. Wercinski, 513 F.3d 476 (5th Cir. 2008), does not warrant

dismissal of the action against Governor Wolf and Attorney General Shapiro for essentially the

same reasons that it does not warrant dismissal as to Defendants Andrew M. Cuomo, Gurbir S.



                                              5
Grewal and Matthew Denn. See Dkt. 73 at 12-13. Several material distinctions make that

precedent inapplicable here, and apply with equal force to the companion decision, Stroman

Realty, Inc. v. Antt, 528 F.3d 382 (5th Cir. 2008).

        First, Stroman Realty Inc. v. Wercinski did not involve anything like the nationwide

injunction issued in the Washington action, State of Washington v. United States Department of

State, No. 2:18-cv-1115-RSL (W.D. Wash.). By choosing—voluntarily and intentionally—to

obtain a nationwide injunction against the State Department, Attorney General Shapiro’s actions

changed the federal speech permissions4 that apply to citizens in all fifty states, including Texas.

That constitutes a very substantial act of purposeful availment that distinguishes this case from

Stroman Realty, which cannot be applied as a “mechanical” rule, see Miss. Interstate Exp., Inc. v.

Transpo, Inc., 681 F.2d 1003, 1006 (5th Cir. 1982) (“whether the minimum contacts are

sufficient to justify subjection of the non-resident to suit in the forum is determined not on a

mechanical and quantitative test, but rather under the particular facts upon the quality and nature

of the activity with relation to the forum state”). And even if the instant action does not “arise

from” that conduct, it certainly qualifies as being “related to” it for purposes of specific

jurisdiction.

        Second, Stroman Realty Inc. v. Wercinski did not involve anything like the additional

lawsuit that both Attorney General Shapiro and Governor Wolf brought against the Plaintiffs,

Commonwealth of Pennsylvania, et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD

(E.D. Pa.). See FAC ¶ 89. The Pennsylvania action “seeks an injunction stopping Defense

Distributed’s publication of the Defense Distributed I Files,” id., which by definition entails

Texas contacts because Texas is where Defense Distributed is headquartered and where it

4
  See Dkt. 73 at 12-13 n.1 (“To be clear again, the injunction has not deprived anyone of the
Constitutional right to publish digital firearms information on the internet; but it has deprived
them of the federal regulatory change and license that the states concede served as a sufficient
basis for engaging in that same activity.”).

                                             6
publishes its website. See FAC ¶ 25. Texas is also where Defense Distributed “publishes

information about firearms at a brick-and-mortar public library in digital formats that patrons can

access via computer workstations at the library.” FAC ¶ 11. As Governor Wolf and Attorney

General Shapiro made clear in a key filing, their Pennsylvania suit sought “a nationwide

permanent injunction directly compelling [Defense Distributed] to remove all downloadable

guns from their websites and cease posting them elsewhere.” Commonwealth of Pennsylvania,

et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD, Dkt. 20 at 5 n.4 (E.D. Pa.).

       Third, Stroman Realty Inc. v. Wercinski did not involve efforts to censor an actual library

in Texas. But that is precisely what Governor Wolf and Attorney General Shapiro’s censorship

campaign entails, since, as noted above, “Defense Distributed also publishes information about

firearms at a brick-and-mortar public library in digital formats that patrons can access via

computer workstations at the library.” FAC ¶ 11; see id. ¶ 25 (“The public library that displays

Defense Distributed’s publications is in Austin, Texas.”).        FAC ¶ 25.      Attorney General

Shapiro’s reference to “posting them elsewhere” in his Pennsylvania court filing encompasses

Defense Distributed’s local library. The motion is therefore wrong to say that Governor Wolf

and Attorney General Shapiro “limited their exercise of authority to only Defense Distributed’s

actions in Pennsylvania.” Dkt. 75 at 13.5

       Another error occurs when the motion says that minimum contacts do not exist because

Governor Wolf and Attorney General Shapiro “derived no benefit from any activities relating to

the forum.” Dkt. 75 at 12. That suggestion contradicts what the complaint pleads about the

defendants’ publicity efforts, which celebrated the actions they took to censor Defense

Distributed as a “success[]”. Dkt. 23-7 at 1. It is quite plausible to conclude that these elected


5
  Also, that case also involves Attorney General Shapiro and Governor Wolf’s supposed power
to make Defense Distributed change the way it preserves documents because of the litigation.
See id. Dkt. 2 at 4. Those documents are housed in Texas.

                                             7
officials derived a “benefit” from actions that they chose to tout so publicly to their voter base.

See, e.g., FAC ¶ 91 (“Pennsylvania Attorney General Josh Shapiro deemed stopping Defense

Distributed’s publication of the Defense Distributed I Files a ‘victory.’”).

       The next best case the motion can find is Terry v. Dewine, 75 F. Supp. 3d 512, 531

(D.D.C. 2014) (cited at Dkt. 75 at 12 n.13). But the distinction between Terry and this case is

obvious. The Terry defendant was let off the jurisdictional hook because his forum contact was

that of “[b]eing hauled into court as a defendant.” Id. at 531 (emphasis in original). Not so here.

Attorney General Shapiro chose to be the plaintiff in the Washington action and both Governor

Wolf and Attorney General Shapiro chose to be plaintiffs in the Pennsylvania action.6

       Finally, the Court should reject the constitutional “due process” argument about personal

jurisdiction 7 because it accounts only for Governor Wolf and Attorney General Shapiro’s

contacts with Texas, as opposed to the nation as a whole. The Supreme Court has never held that

this rule should be applied when determining the due process limitations that apply to a federal

court exercising federal question jurisdiction. Instead, the Supreme Court decided as recently as

last year to “leave open the question whether the Fifth Amendment imposes the same restrictions

on the exercise of personal jurisdiction by a federal court.” Bristol-Myers Squibb Co. v. Superior

Court of Cal., San Francisco County, 137 S. Ct. 1773, 1783–84 (2017).




6
  Similarly, the motion tries to show that zero Texas contacts occurred by citing Gakuba v.
Hollywood Video, Inc., No. 3:15-CV-00496-BR, 2015 WL 5737589 (D. Or. Sept. 30, 2015)
(cited at Dkt. 75 at 12 n.13). But Gakuba does not hold that the actions at issue (what the motion
calls “intra-state actions of high ranking public officials”) count as no forum contact at all. It
acknowledges the opposite—that they do count as a “contact with the State.” Id. at *4. The
Gakuba plaintiff’s shortcomings (there was only a “single” such contact, and it was “attenuated”
from the action at issue) do not exist as to the repeated, directly-relevant contacts at issue here.
7
  Governor Wolf and Attorney General Shapiro’s motion appears to argue only about
constitutional limitations on the Court’s exercise of personal jurisdiction.

                                              8
       Plaintiffs submit that, for a case in this posture, the applicable due process limitations are

those of the Fifth Amendment—not the Fourteenth Amendment—and that they are satisfied if a

defendant has established minimum contacts with the Nation as a whole—not just Texas. See

id.; Lone Star Package Car Co. v. Baltimore & O. R. Co., 212 F.2d 147, 153–54 (5th Cir. 1954);

United Rope Distributors, Inc. v. Seatriumph Marine Corp., 930 F.2d 532, 535 (7th Cir. 1991);

First Flight Co. v. Nat’l Carloading Corp., 209 F. Supp. 730, 737 (E.D. Tenn. 1962). This rule

is consistent with Bristol-Myers Squibb, which recognizes that the constitutional “restrictions on

the exercise of personal jurisdiction by a federal court” are not the same as the “the due process

limits on the exercise of specific jurisdiction by a State.” Bristol-Myers Squibb Co., 137 S. Ct. at

1783–84.8 By that measure—one that accounts not just for Governor Wolf and Attorney General


8
  Plaintiffs’ rule is also consistent with the Advisory Committee Notes to Rule 4, which explain
that where, as here, a defendant asserts that the exercise of personal jurisdiction by a federal
court offends constitutional due process protections, the applicable law comes not from the
Fourteenth Amendment’s state-centric analysis, but from the Fifth Amendment: “A defendant
may assert the territorial limits of the court’s reach set forth in subdivision (k), including the
constitutional limitations that may be imposed by the Due Process Clause of the Fifth
Amendment.” Fed. R. Civ. P. 4 Advisory Committee Note to Subdivision (e). Some courts used
to think otherwise because of language from Rule 4 that was deleted in the 1993 amendments.
But under Rule 4’s current text, there is no longer any justification for requiring a federal court to
conduct its “minimum contacts” analysis by pretending that it is a state court bound by the
Fourteenth Amendment:

       There remain constitutional limitations on the exercise of territorial jurisdiction by
       federal courts over persons outside the United States. These restrictions arise
       from the Fifth Amendment rather than from the Fourteenth Amendment, which
       limits state-court reach and which was incorporated into federal practice by the
       reference to state law in the text of the former subdivision (e) that is deleted by
       this revision. The Fifth Amendment requires that any defendant have affiliating
       contacts with the United States sufficient to justify the exercise of personal
       jurisdiction over that party.

Fed. R. Civ. P. 4 Advisory Committee Note to Subdivision (k) (emphasis added); see also Wells
Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 418 (9th Cir. 1977) (linking the issue to the
deleted provision that “service be made ‘under the circumstances and in the manner prescribed
by the [state] statute’”); Archangel Diamond Corp. Liquidating Tr. v. OAO Lukoil, 75 F. Supp.
3d 1343, 1364 (D. Colo. 2014), aff’d sub nom. Archangel Diamond Corp. Liquidating Tr. v.
Lukoil, 812 F.3d 799 (10th Cir. 2016).

                                              9
Shapiro’s contacts with Texas, but for their contacts with the nation as a whole—Governor Wolf

and Attorney General Shapiro undoubtedly have the requisite “minimum contacts.”

II.    The complaint alleges ongoing illegal conduct.

       The motion seeks a Rule 12(b)(1) dismissal on the ground that the Eleventh Amendment

immunizes Governor Wolf and Attorney General Shapiro from this action. Dkt. 75 at 13-15.

While acknowledging that an action for “prospective relief relating to ongoing conduct” is valid,

the motion denies that the complaint alleges any “ongoing” conduct. Id. Not so.

       “In determining whether the doctrine of Ex parte Young avoids an Eleventh Amendment

bar to suit, a court need only conduct a ‘straightforward inquiry into whether [the] complaint

alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective.’”   Verizon Md., Inc. v. Pub. Serv. Com’n of Md., 535 U.S. 635, 645 (2002).

Plaintiffs complaint does that in spades by expressly alleging that Pennsylvania’s officials are

engaged in an ongoing course of unconstitutional conduct that warrants prospective relief.

       For example, Paragraph 88 alleges that “Pennsylvania Governor Tom Wolf and

Pennsylvania Attorney General Josh Shapiro are actively engaged in an ongoing coercive

campaign to stop Defense Distributed’s publication of the Defense Distributed I Files.” FAC

¶ 88 (emphasis added). Many other paragraphs do so as well. See FAC ¶ 4 (“Defendants . . .

refuse to acknowledge Defense Distributed’s right to publish the computer files at issue on the

internet.”); id. ¶ 5 (“Under the color of state law, the Defendants are waging a coordinated and

politically-fueled campaign to censor Defense Distributed—and only Defense Distributed.”); id.

¶ 7 (“The Defendants’ wrongdoing has already inflicted substantial constitutional harms upon the

Plaintiffs. Their wrongdoing continues to inflict these harms at present. Their wrongdoing will

do nothing but escalate and continue harming the Plaintiffs in the future unless this Court

intervenes.”); id. ¶ 74 (“The Defendants have inflicted very serious constitutional harms on the




                                           10
Plaintiffs already, and they have demonstrated a commitment to escalate their unconstitutional

course of conduct in the immediate future.”); id. ¶ 93 (“In the July 29, 2018 press release,

Pennsylvania Governor Tom Wolf and Pennsylvania Attorney General Josh Shapiro committed

to ‘continue seeking’ to block Defense Distributed’s publication of the Defense Distributed I

Files to the internet.”); id. ¶ 94 (“On August 29, 2018, Pennsylvania Attorney General Josh

Shapiro renewed his commitment to stopping Defense Distributed’s publication of the Defense

Distributed I Files to the internet in statements published by Wired Magazine.”); id. ¶ 119

(“Absent relief from this Court, the Plaintiffs reasonably expect that the Defendants’ wrongful

conduct will continue. Going forward, the Defendants have credibly threatened to meet the

prospect of Defense Distributed publishing the Defense Distributed I files on the internet with

escalated punishment. If the Defendants’ illegal actions are not enjoined, they will cause a

permanent state of unconstitutional censorship.”); see also ¶ 186 (requesting prospective relief).

       Because of these allegations, the case fits squarely within the authorization that Ex parte

Young, 209 U.S. 123 (1908), supplies for Section 1983 actions seeking injunctive and

declaratory relief. See Will v. Michigan Department of State Police, 491 U.S. 58 (1989).9

III.   The action is ripe.

       Next, the motion seeks dismissal for lack of ripeness. Dkt. 75 at 15-16. According to

this argument, the case against Governor Wolf and Attorney General Shapiro is not ripe because

the press statements at issue are “not self-executing” and would do harm only with “further

judicial enforcement.” Id. The Court should reject this for several reasons, including those set

forth in the Plaintiffs’ response to the City Attorney of Los Angeles’ motion, Dkt. 59 at 5-7.


9
 Alternatively, the motion’s immunity argument fails because Governor Wolf and Attorney
General Shapiro waived any immunity they may have (or are estopped from asserting it) by
choosing to sue Defense Distributed in the Washington action and Pennsylvania actions. See
Lapides v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613 (2002) (“a State’s voluntary
appearance in federal court amount[s] to a waiver of its Eleventh Amendment immunity”).

                                            11
       Well-established precedent holds that standing to assert First Amendment actions exists

where, as here, the plaintiff has an “actual and well-founded fear that the law will be enforced

against them” imminently. Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 393 (1988); see

also Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342 (2014). This holds true even

though the defendant has yet to follow through and initiate the enforcement action. See Morales

v. Trans World Airlines, Inc., 504 U.S. 374, 382 (1992). “Ex parte Young thus speaks of

enjoining state officers ‘who threaten and are about to commence proceedings.’” Id. Those

precedents supply direct support for the ripeness of Plaintiffs’ action here.

       Defendants rely solely on Google, Inc. v. Hood. 822 F.3d 212 (5th Cir. 2016). But that

decision expressly acknowledges Morales and the other precedents Plaintiffs rely upon. Id. at

226-28. “In suits such as this one, which the plaintiff intends as a ‘first strike’ to prevent a State

from initiating a suit of its own, the prospect of state suit must be imminent, for it is the prospect

of that suit which supplies the necessary irreparable injury.” Id. at 226-27 (emphasis added).

       A cease-and-desist letter threatening enforcement action meets the test for standing,

including the ripeness requirement. See Dana’s R.R. Supply v. Attorney Gen., Florida, 807 F.3d

1235, 1241 (11th Cir. 2015) (“The businesses have properly alleged standing on their free-

speech claim. Each business has been injured by the receipt of a cease-and-desist letter from the

Attorney General threatening enforcement action, which could result in fine or imprisonment;

that action is, and any future enforcement action would be, directly traceable to the State of

Florida; and a declaration by this court that the no-surcharge law is unconstitutional will remedy

the businesses’ harm. The businesses’ harm is sufficiently particularized and imminent, and the

likelihood of their speech being chilled is sufficiently great, for review by this court.”). In light

of that rule, it suffices just as well for Governor Wolf and Attorney General Shapiro to have




                                             12
actually commenced multiple enforcement actions against the Plaintiffs, FAC ¶¶ 89, and to have

publicly promised that they will not relent, FAC ¶¶ 90-94. See id.

       Google’s facts distinguish it from this case. First, the Google plaintiff was turned away

because the complaint pertained to “a fuzzily defined range of enforcement actions that do not

appear imminent.” Id. at 227; see id. at 228 (“In sum, as underscored by Hood’s apparent need

to gather considerable information before he can determine whether an enforcement action is

warranted, the prospect of one is not sufficiently imminent or defined to justify an injunction.”).

Here, though, the enforcement actions are both well-defined and imminent. And whereas the

court in Google could not “predict what conduct [the defendant] might one day try to prosecute,”

id., the conduct that Governor Wolf and Attorney General Shapiro are in the process of

punishing is perfectly clear: the Plaintiffs’ publication of the Defense Distributed I Files. By

virtue of Governor Wolf and Attorney General Shapiro’s press release and—more importantly,

their actual initiation of litigation against the Plaintiffs—the record shows exactly what is

entailed by their ongoing effort to censor the Plaintiffs. Their goal is to obtain, “a nationwide

permanent injunction directly compelling [Defense Distributed] to remove all downloadable

guns from their websites and cease posting them elsewhere.” Commonwealth of Pennsylvania,

et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD, Dkt. 20 at 5 n.4 (E.D. Pa.).

       At bottom, the motion errs by mistaking the role that Governor Wolf and Attorney

General Shapiro’s press release plays in this action. Even if the press release’s statements are

not themselves actionable wrongdoing, they at least serve as proof of the ongoing and imminent

direct enforcement actions that are actionable. Ripeness law does not let courts “ignore [a]

state’s thinly veiled threat to enforce the law against [plaintiff].” Backpage.com, LLC v. Cooper,

939 F. Supp. 2d 805, 820 (M.D. Tenn. 2013). Governor Wolf and Attorney General Shapiro’s

efforts are not veiled at all. Their actions have been completely unveiled multiple times already,



                                             13
showing the Court precisely what is at issue. The course of wrongdoing that they have engaged

in already illustrates exactly what kind of wrongdoing they will continue to engage in unless the

complaint’s request for declaratory and injunctive relief is granted.

       Finally, the Defendant’s ripeness argument fails to consider the chilling effects of their

actions, which have been pleaded expressly, see FAC ¶ 118 (“The Defendants’ conduct chills the

Plaintiffs’ exercise of rights guaranteed by the First Amendment, Second Amendment,

Fourteenth Amendment, and federal law. The chilling effect reaches Defense Distributed’s

publication of the Defense Distributed I Files, SAF members’ receipt of those files, and other

related exercises of rights under the First Amendment, Second Amendment, Fourteenth

Amendment, and federal law.”). Such chilling constitutes a distinct harm that suffices to confer

standing even when no actual enforcement has occurred. See Steffel v. Thompson, 415 U.S. 452,

459 (1974); Duarte ex rel. Duarte v. City of Lewisville, Tex., 759 F.3d 514, 520 (5th Cir. 2014);

Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655, 660 (5th Cir. 2006) (“a chilling of

speech because of the mere existence of an allegedly vague or overbroad statute can be sufficient

injury to support standing”); Dana’s R.R. Supply, 807 F.3d at 1241.

IV.    Venue is proper.

       Next, the motion seeks a Rule 12(b)(1) dismissal for improper venue. Dkt. 75 at 17-18.

The Court should reject this for the same reason that it should reject the parallel argument made

by the City of Los Angeles’s City attorney, Dkt. 59 at 12-13.

       Specifically, venue as to both Governor Wolf and Attorney General Shapiro is proper

under 28 U.S.C. § 1391(b)(2), which authorizes lawsuits in the district where “a substantial part

of the events or omissions giving rise to the claim occurred.” See Zurich Am. Ins. Co. v. Tejas

Concrete & Materials Inc., 982 F. Supp. 2d 714, 722 (W.D. Tex. 2013) (a “substantial

connection” is all that is required). That provision applies here because Governor Wolf and




                                             14
Attorney General Shapiro are acting to punish the Plaintiffs for conduct that takes place in

Defense Distributed’s Austin headquarters and a brick-and-mortar public library in Austin. See

FAC ¶ 25 (“Defense Distributed resides in Austin, Texas. Defense Distributed’s principal place

of business has always been Austin, Texas. The vast majority of Defense Distributed’s activities,

including research, design, development, manufacturing, and publishing, have always occurred

in and around Austin. All of Defense Distributed’s employees live in or near Austin. The public

library that displays Defense Distributed’s publications is in Austin, Texas.”); id. ¶ 26 (“This

action arises from actions that the Defendants took and intend to take against Defense

Distributed’s activities in Austin, Texas and Defense Distributed’s property in Austin, Texas,

including computer servers and library materials.”). Thus, a substantial connection exists to this

district and venue is proper under Section 1391(b)(2).

V.     The Noerr-Pennington doctrine does not warrant dismissal.

       The motion seeks a Rule 12(b)(1) dismissal on the ground that the Noerr-Pennington

doctrine immunizes Governor Wolf and Attorney General Shapiro from this action. Dkt. 75 at

18-19. The Court should reject this for several reasons, including those set forth in the Plaintiffs’

response to the City Attorney of Los Angeles’ motion, Dkt. 59 at 13-14.

       First, the Noerr-Pennington doctrine does not warrant dismissal because it does not apply

to Section 1983 actions. Although the Fifth Circuit has held that it may sometimes apply, the

Supreme court has not, and the Plaintiffs respectfully submit that no such application of the

doctrine is warranted. See Bayou Fleet, Inc. v. Alexander, 234 F.3d 852, 859 (5th Cir. 2000).

       Second, the Noerr-Pennington doctrine does not warrant dismissal because, even if it

applies to Section 1983 cases in general, this action does not seek to hold Governor Wolf and

Attorney General Shapiro liable for the conduct identified as protected petitioning—namely,

“send[ing] a letter to the State Department”, “issu[ing] a press release,” and “petition[ing] (i.e.,




                                             15
through the Washington Suit) the Federal Government on an important issue of public policy.”

Dkt. 75 at 19. The motion says that this suit “concerns” those activities, Dkt. 75 at 19, but that is

true only insofar as Governor Wolf and Attorney General Shapiro’s past activities serve as

evidence of the future threat they pose to the Plaintiffs. This action seeks no retrospective relief

for any of the quoted conduct. Instead, it seeks to enjoin the Pennsylvania officials’ future

efforts to directly violate the Plaintiffs’ constitutional rights.

        None of the motion’s precedents hold that Noerr-Pennington bars that kind of action. To

the contrary, in accordance with Ex parte Young, 209 U.S. 123 (1908), precedent has approved

of Section 1983 injunction just like the one requested here. See Morales v. Trans World Airlines,

Inc., 504 U.S. 374, 382 (1992); Seals v. McBee, 898 F.3d 587, 592 (5th Cir. 2018); Nat’l Rifle

Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 345 (5th Cir. 2013); Speaks v. Kruse, 445 F.3d 396,

399 (5th Cir. 2006).

        Finally, this argument does not warrant dismissal because even if the Noerr-Pennington

doctrine protects these two defendants, it only goes so far as to limit the scope of the available

remedy. In no event could it warrant dismissing any cause of action in full.

        Footnote seventeen of the motion effectively concedes this. Dkt. 75 at 17-18. There, the

motion concedes that the Noerr-Pennington doctrine does not protect Governor Wolf and

Attorney General Shapiro’s efforts to censor the Plaintiffs with legal action in Pennsylvania state

court—as opposed to a federal court. Because of the case cited in the footnote, Video Int’l

Prod., Inc. v. Warner-Amex Cable Communications, Inc., 858 F.2d 1075, 1084 (5th Cir.1988),

Noerr-Pennington’s only possible application here is to activity about petitioning of the federal

government—not activity about petitioning Pennsylvania’s own courts.             Thus, even if the

Noerr-Pennington argument is completely successful, the Plaintiffs would still be entitled to a

judgment in their favor that enjoins Governor Wolf and Attorney General Shapiro from violating



                                                16
the Plaintiffs’ rights in Pennsylvania’s own courts. Disputes about the scope of a remedy are not

grounds for dismissing an entire action under Rule 12.

VI.    The collateral attack argument is wrong.

       Finally, the motion seeks dismissal on the ground that this action constitutes a collateral

attack upon the Washington action. Dkt. 75 at 19-20. Specifically, the motion says that this case

amounts to a collateral attack because “the injunctive relief entered against the Federal

Government in the Washington Suit that prevents Plaintiffs from engaging in the conduct that

they ask this Court to allow.” Id. The Court should reject this for several reasons.

       First, the Court should notice that the motion’s current argument contradicts the position

that Attorney General Shapiro and Governor Wolf took before the federal district court in

Pennsylvania. In that case, Attorney General Shapiro and Governor Wolf took a position that

completely contradicts their current motion. Specifically, they told the court in Pennsylvania

that the Washington action did not warrant stopping other cases that pitted Defense Distributed

directly against a state official. Instead, they took the position that “the Washington matter is

completely different from” the Pennsylvania action, that the Washington action’s injunction

“does not directly restrain Defendants’ conduct,” and that Defense Distributed’s role in the

Washington action is merely “tangential” because “the Washington Plaintiffs are not seeking

direct relief against them”:

               We oppose Defendants’ request for adjournment because the Washington
       Matter is completely different from the one before this Court, and the Washington
       order is only “temporary” and does not directly restrain Defendants’ [Defense
       Distributed’s] conduct. Rather, that Court temporarily enjoined only “[t]he
       federal government defendants and all of their respective officers, agents, and
       employees” from implementing or enforcing the “Temporary Modification of
       Category I of the United States Munitions List” and a July 27, 2018 letter from
       the U.S. Department of State to Cody R. Wilson, Defense Distributed, and the
       Second Amendment Foundation.”) (Washington Matter Doc. No. 23 at 7). None
       of these items are before Your Honor.




                                            17
               Only one of the four Defendants in this matter, Defense Distributed, is
       named in the Washington Matter and its presence is tangential; the Washington
       Plaintiffs are not seeking direct relief against them. (“Defense Distributed is a
       necessary party as the Settlement Agreement that it entered into with the other
       Defendants may be affected by the requested relief, and this may impede Defense
       Distributed’s interests under that Settlement Agreement”) (Washington Matter
       Doc. No. 1, ii 21).

               By contrast, the matter before Your Honor does not concern the federal
       government, the temporary rule, the settlement agreement or the letter. Rather,
       this matter concerns the Defendants’ involvement in making 3D printable guns
       easily and widely accessible to Pennsylvanians and others in various states across
       the nation. . . . .

Commonwealth of Pennsylvania, et al., v. Defense Distributed, et al., No. 2:18-cv-03208-PD,

Dkt. 20 at 1-2 (E.D. Pa.) (emphasis added) (footnote omitted). That same filing made the key

point again later: “The temporary order in the Washington Matter does not enjoin any of the

Defendants in this matter from doing anything; it is temporary and binds only the federal

government.” Id. at 5 n.4. The motion does not mention any of this, let alone explain it.

       In any event, regardless of what prior filings said, the point’s fate is clear now. The

Court should reject the motion’s “collateral attack” argument because of the fundamental point

that Plaintiffs have now argued repeatedly: “the Washington action’s preliminary injunction does

not stop the Plaintiffs from engaging in the speech at issue.” Dkt. 83 at 2. “Procedurally, it does

not do so because it issues directions to the State Department alone—not the Plaintiffs.” Id.

“Substantively, it does not do so because it decides only whether two past State Department

actions complied with the Administrative Procedure Act—not whether the Plaintiffs have an

ongoing constitutional right to publish the files at issue on the internet, mail them to U.S. persons

inside the United States, advertise them, and/or distribute them by other lawful means.” Id.; see

also Dkt. 83 at 2-3; Dkt. 73 at 2-8; Dkt. 67 at 5 & n3; id. at 26 & n.14.




                                             18
        Without actually saying “judicial estoppel,” the motion tries to make such an argument

by criticizing how the Plaintiffs here opposed the Washington action’s motion for a preliminary

injunction. It suggests that the Plaintiffs here should be faulted for warning the Washington

court about the action’s First Amendment implications. Dkt. 75 at 5. Critically, though, judicial

estoppel cannot apply to the Plaintiffs here because their argument did not succeed.

        The only argument on this topic that succeeded in the Washington action’s injunction

proceedings—and the only argument that could therefore give rise to judicial estoppel—is the

one that Pennsylvania and the other plaintiff states made: “The Private Defendants’ First

Amendment arguments . . . have no bearing on the States’ APA challenge, which is focused on

the Government’s failure to follow mandatory procedures.” State of Washington v. United States

Department of State, No. 2:18-cv-1115-RSL, Dkt. 43 at 17 (W.D. Wash.); see id. at 17 (“Even if

the Private Defendants’ First Amendment claim were directly implicated here (which it is not) . .

.”); id. Dkt. 68 at 7 (“the First Amendment is inapposite to the merits of this APA case because

the Government has never asserted it as a basis for its actions”).

        At bottom, the Court’s should not base its understanding of the Washington action on

secondary matters like what the parties’ briefs said about it at one time or another. The decision

should turn on how the Washington action’s primary materials—the governing pleadings and

orders—define that action. So understood, there is no basis for the motion to say that a collateral

attack is under way.

        In several places, the motion deems it worthwhile to mention the Plaintiffs’ failure to take

an interlocutory appeal from the Washington action’s preliminary injunction as though it is

relevant. Dkt. 75 at 16, 20. It is not. See In re UAL Corp. (Pilots’ Pension Plan Termination),

468 F.3d 444, 453 (7th Cir. 2006) (“Thirty years ago we called ‘frivolous’ an argument that

failure to take an interlocutory appeal forfeits the litigant’s position.”).



                                               19
       Finally, and alternatively, to the extent that a meaningful conflict between this action and

the Washington action were to arise, this action would necessarily take precedence because it

was filed first.   See Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 407 (5th Cir. 1971)

(“regardless of whether or not the suits here are identical, if they overlap on the substantive

issues, the cases would be required to be consolidated in . . . the jurisdiction first seized of the

issues”); see also Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997) (“The

Fifth Circuit adheres to the general rule that the court in which an action is first filed is the

appropriate court to determine whether subsequently filed cases involving substantially similar

issues should proceed.”).

                                           Conclusion

       The motion should be denied. Alternatively, the Court should grant the Plaintiffs leave to

amend the complaint for the purpose of curing any identified deficiencies.




                                            20
Date: December 28, 2018        Respectfully submitted,

                               BECK REDDEN LLP
                               By /s/ Chad Flores
                               Chad Flores*
                               cflores@beckredden.com
                               State Bar No. 24059759
                               Daniel N. Hammond*
                               Texas State Bar No. 24098886
                               dhammond@beckredden.com
                               1221 McKinney St., Suite 4500
                               Houston, TX 77010
                               (713) 951-3700 | (713) 952-3720 (fax)

                               FARHANG & MEDCOFF
                               Matthew Goldstein*
                               mgoldstein@fmlaw.law
                               D.C. Bar No. 975000
                               4801 E. Broadway Blvd., Suite 311
                               Tucson, AZ 85711
                               (202) 550-0040 | (520) 790-5433 (fax)

                               Josh Blackman
                               joshblackman@gmail.com
                               Virginia Bar No. 78292
                               1303 San Jacinto Street
                               Houston, TX 77002
                               (202) 294-9003 | (713) 646-1766 (fax)

                               *Admitted pro hac vice

                               Attorneys for Plaintiffs Defense Distributed
                               and Second Amendment Foundation, Inc.




                          21
                              CERTIFICATE OF SERVICE

On December 28, 2018, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Ronald Casey Low
       Kenneth W. Taber
       Benjamin D. Tievsky

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Daniel N. Hammond
       Matthew A. Goldstein
       Joshua Michael Blackman

                                                  /s/ Chad Flores
                                                  Chad Flores




                                         22
